Name: Regulation (EEC) No 643/73 of the Commission of 1 March 1973 amending Regulation (EEC) No 2223/70 waiving the countervailing duty on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: trade;  Europe;  tariff policy;  beverages and sugar
 Date Published: nan

 No L 61/ 12 Official Journal of the European Communities 7. 3 . 73 REGULATION (EEC) No 643/73 OF THE COMMISSION of 1 March 1973 amending Regulation (EEC) No 2223/70 waiving the countervailing duty on imports of certain wines originating in and coming from certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC ) No 816/70 (*) of 28 April 1970 laying down additional provisions for the common organization of the market in wine, as last amended by Regulation (EEC ) No 2680/72 ( 2 ), and in particular Article 9 (6 ) thereof ; Whereas under an amendment of the arrangement with Austria on wine, all Austrian wines exported to the Community will respect the reference price for the wine ; whereas the fourth indent of Article 1 ( 3 ) of Commission Regulation (EEC) No 2223/70 ( 3 ) of 28 October 1970 waiving the countervailing duty on imports of certain wines originating in and com ­ ing from certain third countries , as last amended by Regulation (EEC ) No 245/72 (4 ), should therefore be adjusted to this situation by removing the limita ­ tion on exemption from payment of the counter ­ vailing duty on wines accompanied by an export licence ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wines ; HAS ADOPTED THIS REGULATION : Article 1 The fourth indent of Article 1 (3 ) of Regulation (EEC) No 2223 /70 is replaced by the following :  'Austria '. Article 2 This Regulation shall enter into force on the third day following its publication in the Official journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 March 1973 . For the Commission The President Francois-Xavier ORTOI.I ( 1 ) OJ No L 99, 5.5 . 1970, p. 1 . ( 2 ) OJ No L 289, 27 . 12 . 1972 , p. 1 . ( 3 ) OJ No L 241 , 4 . 11 . 1970, p. 3 . ( 4 ) OJ No L 30, 3.2 . 1972 , p. 11 .